DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on July 21, 2022, Applicant amended claims 1, 16, 19, and 26.
In the non-final rejection of April 22, 2022, Examiner rejected claims 1-19 and 21-30 under 35 U.S.C. 112(a). Applicant amended claims 1, 16, 19, and 26. Rejection is withdrawn.
Currently, claims 1-19 and 21-30 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, lines 3-10 recite: the backstop having an inner surface including “a cylindrical portion” generally extending around at least a portion of the syringe, wherein the inner surface further includes at least one protrusion disposed on and extending away from “the cylindrical portion” of the inner surface, and upon coupling the syringe with the backstop, is configured to engage the flange and/or the barrel to limit surface area contact between the flange and/or the barrel and “the cylindrical portion” of the inner surface and to permit or promote airflow through a space between “the cylindrical portion” of the inner surface and the syringe; however, such is new matter not described in the Specification. Figure 2D instead shows the backstop having an inner surface including “a C-shaped portion”, and not “a cylindrical portion”, as claimed. Claims 2-15 and 21-25 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 16, lines 4-10 recite: wherein the packaging includes a cavity surface including “a cylindrical portion” and at least one protrusion disposed on and extending away from “the cylindrical portion” of the cavity surface, the at least one protrusion configured to engage the barrel of the syringe upon the syringe being disposed within the packaging to limit surface area contact between the syringe and “the cylindrical portion” of the cavity surface and to permit or promote airflow through a space between “the cylindrical portion” of the cavity surface and the syringe; however, such is new matter not described in the Specification. Figure 10A instead shows the packaging including a cavity surface including “a C-shaped portion”, and not “a cylindrical portion”, as claimed. Claims 17 and 18 are rejected by virtue of being dependent upon claim 16.
	In regards to claim 19, lines 7-13 recite: the cavity surface of the packaging further includes “a cylindrical portion” and at least one protrusion disposed on and extending away from “the cylindrical portion” of the cavity surface, the at least one protrusion configured to engage the barrel of the syringe upon the syringe being disposed within the packaging to limit surface area contact between the syringe and “the cylindrical portion” of the cavity surface and to permit or promote airflow through a space between “the cylindrical portion” of the cavity surface and the syringe; however, such is new matter not described in the Specification. Figure 10A instead shows the packaging including a cavity surface including “a C-shaped portion”, and not “a cylindrical portion”, as claimed.
	In regards to claim 26, lines 3-4 recite: a backstop configured to be coupled with the syringe adjacent to the flange such that “axial movement of the backstop in a direction away from the flange is limited by the backstop”; however, such is new matter not described in the Specification. Claims 27-30 are rejected by virtue of being dependent upon claim 26.
	In regards to claim 26, lines 5-11 recite: the backstop having an inner surface including “a cylindrical portion” generally extending around at least a portion of the syringe, wherein the inner surface further includes at least one protrusion disposed on and extending away from “the cylindrical portion” of the inner surface, and upon coupling the syringe with the backstop, is configured to engage the flange and/or the barrel to permit or promote airflow through a space between “the cylindrical portion” of the inner surface and the syringe such that only the at least one protrusion contacts the flange and/or the barrel of the syringe; however, such is new matter not described in the Specification. Figure 2D instead shows the backstop having an inner surface including “a C-shaped portion”, and not “a cylindrical portion”, as claimed. Claims 27-30 are rejected by virtue of being dependent upon claim 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 4,664,128).
	In regards to claim 1, Lee teaches an injection device (Figures 3-5 and 7) comprising: 
a syringe having a barrel (syringe barrel [12]) and a flange (proximal end [18])
a backstop (finger grip member [21]) configured to be coupled with the syringe adjacent to the flange (Figure 3), the backstop having an inner surface including a cylindrical portion (interior surface of collar [22]) generally extending around at least a portion of the syringe (Figure 7), wherein the inner surface further includes at least one protrusion (ribs [25]) disposed on and extending away from the cylindrical portion of the inner surface (Figure 5), and upon coupling the syringe with the backstop, is configured to engage the flange and/or the barrel to limit surface area contact between the flange and/or the barrel and the cylindrical portion of the inner surface (Figure 7) and to permit or promote airflow through a space (Figure 5 shows space between two adjacent ribs [25]) between the cylindrical portion of the inner surface and the syringe (Figure 7)
	In regards to claim 2, Lee teaches wherein the at least one protrusion includes at least two protrusions [25] (Figure 5).
	In regards to claim 3, Lee teaches wherein the at least two protrusions includes at least three protrusions [25] (Figure 5).
	In regards to claim 4, Lee teaches wherein the at least three protrusions includes at least four protrusions [25] (Figure 5). 
	In regards to claim 5, Lee teaches wherein the at least four protrusions includes at least five protrusions [25] (Figure 5). 
	In regards to claim 6, Lee teaches wherein the at least five protrusions includes at least seven protrusions [25] (Figure 5). 
	In regards to claim 7, Lee teaches wherein the inner surface of the backstop extends around at least a portion of the barrel of the syringe and the at least one protrusion engages the barrel of the syringe (Figure 7).  
	In regards to claim 8, Lee teaches wherein the backstop includes a collar portion (collar [22]) defining the inner surface generally extending around at least a portion of the barrel (Figure 7).  
	In regards to claim 9, Lee teaches wherein the collar portion is configured to engage the syringe in a snap-fit relationship (Figure 7).  
	In regards to claim 10, Lee teaches wherein the barrel defines an axis and the at least one protrusion is a rib (one of ribs [25]) extending generally parallel with the axis (Figure 7).
	In regards to claim 26, Lee teaches an injection device (Figures 3-5 and 7) comprising: 
a syringe having a barrel (syringe barrel [12]) and a flange (proximal end [18])
a backstop (finger grip member [21]) configured to be coupled with the syringe adjacent to the flange such that axial movement of the backstop in a direction away from the flange is limited by the backstop (column 5, lines 24-27 recite “The ribs 25 compress the barrel wall, thereby providing for tighter frictional engagement between the finger grip member 21 and the external wall of the barrel 12.”, thus, it is understood in the state of Figure 3 that axial movement of the backstop in a direction away from the flange is limited by the tighter frictional engagement between the backstop [21] and the external wall of the barrel [12] retaining the backstop in the state of Figure 3), the backstop having an inner surface including a cylindrical portion (interior surface of collar [22]) generally extending around at least a portion of the syringe (Figure 7), wherein the inner surface further includes at least one protrusion (ribs [25]) disposed on and extending away from the cylindrical portion of the inner surface (Figure 5), and upon coupling the syringe with the backstop, is configured to engage the flange and/or the barrel to permit or promote airflow through a space (Figure 5 shows space between two adjacent ribs [25]) between the cylindrical portion of the inner surface and the syringe such that only the at least one protrusion contacts the flange and/or the barrel of the syringe (Figure 7)
	In regards to claim 27, Lee teaches wherein the inner surface of the backstop extends around at least a portion of the barrel of the syringe and the at least one protrusion engages the barrel of the syringe (Figure 7).  
	In regards to claim 28, Lee teaches wherein the backstop includes a collar portion (collar [22]) defining the inner surface generally extending around at least a portion of the barrel (Figure 7).  
	In regards to claim 29, Lee teaches wherein the collar portion is configured to engage the syringe in a snap-fit relationship (Figure 7).  
	In regards to claim 30, Lee teaches wherein the barrel defines an axis and the at least one protrusion is a rib (one of ribs [25]) extending generally parallel with the axis (Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and further in view of Sigg et al (US 2014/0012227).
	In regards to claim 11, Lee does not teach wherein the backstop defines a cavity for receiving at least a portion of the flange. Sigg et al teaches an injection device (Figures 1-5) wherein a backstop (backstop [6]) defines a cavity (Figure 2, cavity of sandwich portion [30] which receives flange [28]) for receiving at least a portion of a flange (flange [28]) (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the backstop, of the device of Lee, to define a cavity, as taught by Sigg et al, as such will provide an alternate and additional means for attaching the backstop to the syringe via coupling to the flange (paragraph [0059]).
	In regards to claim 12, in the modified device of Lee and Sigg et al, Lee does not teach the cavity. Sigg et al teaches wherein the backstop includes opposing surfaces (opposing surfaces of inner surface of sandwich portion [30]) defining the cavity (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the backstop, of the modified device of Lee and Sigg et al, to include opposing surfaces defining the cavity, as taught by Sigg et al, as such will provide an alternate and additional means for attaching the backstop to the syringe via coupling to the flange (paragraph [0059]).
	In regards to claim 13, in the modified device of Lee and Sigg et al, Lee does not teach the cavity. Sigg et al teaches wherein the inner surface of the backstop includes the opposing surfaces defining the cavity (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the backstop, of the modified device of Lee and Sigg et al, to include the opposing surfaces defining the cavity, as taught by Sigg et al, as such will provide an alternate and additional means for attaching the backstop to the syringe via coupling to the flange (paragraph [0059]). And in the combination of Lee and Sigg et al, the at least one protrusion, of Lee, would extend away from at least one of the opposing surfaces, as taught by Sigg et al, by extending in the distal direction.
	In regards to claim 21, Lee does not teach wherein the syringe is a pre-filled syringe containing a medicament. Sigg et al teaches an injection device (Figures 1-5) wherein a syringe is a pre-filled syringe (syringe [1]) containing a medicament (medicament [20]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe, of the device of Lee, to be a pre-filled syringe containing a medicament, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).
	In regards to claim 22, in the modified device of Lee and Sigg et al, Lee does not teach a medicament. Sigg et al teaches that the medicament comprises a VEGF antagonist (paragraph [0043]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament, of the modified device of Lee and Sigg et al, to comprise a VEGF antagonist, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).
	In regards to claim 23, in the modified device of Lee and Sigg et al, Lee does not teach a VEGF antagonist. Sigg et al teaches that the VEGF antagonist comprises a non-antibody VEGF antagonist (paragraph [0043]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF antagonist, of the modified device of Lee and Sigg et al, to comprise a non-antibody VEGF antagonist, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).
	In regards to claim 24, in the modified device of Lee and Sigg et al, Lee does not teach a VEGF antagonist. Sigg et al teaches that the VEGF antagonist comprises a VEGF-Trap (paragraph [0032]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF antagonist, of the modified device of Lee and Sigg et al, to comprise a VEGF-Trap, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]).
	In regards to claim 25, in the modified device of Lee and Sigg et al, Lee does not teach a VEGF-Trap. Sigg et al teaches that the VEGF-Trap comprises an aflibercept (paragraph [0032]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VEGF-Trap, of the modified device of Lee and Sigg et al, to comprise an aflibercept, as taught by Sigg et al, as such will allow for treating an ocular disease selected from choroidal neovascularisation, wet age-related macular degeneration, macular edema secondary to retinal vein occlusion (RVO) including both branch RVO (bRVO) and central RVO (cRVO), choroidal neovascularisation secondary to pathologic myopia (PM), diabetic macular edema (DME), diabetic retinopathy, and proliferative retinopathy (paragraph [0043]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Sigg et al, as applied to claim 13 above, and further in view of Blomquist (US 2012/0041388) and Dugand et al (US 2013/0053788).
	In regards to claim 14, in the modified device of Lee and Sigg et al, Lee does not teach the opposing surfaces. Sigg et al teaches wherein the opposing surfaces include a top opposing surface and a bottom opposing surface (top and bottom opposing surfaces of inner surface of sandwich portion [30]) (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the opposing surfaces, of the modified device of Lee and Sigg et al, to include a top opposing surface and a bottom opposing surface, as taught by Sigg et al, as such will provide an alternate and additional means for attaching the backstop to the syringe via coupling to the flange (paragraph [0059]). However, Sigg et al does not teach the at least one protrusion. Blomquist teaches an injection device (Figures 1-8) wherein at least one protrusion includes at least one protrusion (bumps [120]) on a top opposing surface (Figure 6A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protrusion, of the modified device of Lee and Sigg et al, to include at least one protrusion on the top opposing surface, as taught by Blomquist, as such will ensure a snug fit of the syringe (paragraph [0045]). Further, Dugand et al teaches an injection device (Figures 1A-2B, with the extender member [42] of Figure 3 instead of the extender member [42] of Figures 1A-2B) wherein at least one protrusion includes at least one protrusion (snap-fastener means [48’]) on a bottom opposing surface (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protrusion, of the modified device of Lee, Sigg et al, and Blomquist, to include at least one protrusion on the bottom opposing surface, as taught by Dugand et al, as such will allow for snap-fastening the backstop to the flange (paragraph [0023]) with improved appearance by not projecting beyond the proximal surface of the wall of the backstop (paragraph [0056]).
	In regards to claim 15, in the modified device of Lee, Sigg et al, Blomquist, and Dugand et al, Lee does not teach the opposing surfaces. Sigg et al does not teach the at least one protrusion. Blomquist teaches that the at least one protrusion on the top opposing surface includes at least two ribs [120] on the top opposing surface (Figure 6A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protrusion on the top opposing surface, of the modified device of Lee, Sigg et al, Blomquist, and Dugand et al, to include at least two ribs on the top opposing surface, as taught by Blomquist, as such will ensure a snug fit of the syringe (paragraph [0045]). Further, Dugand et al teaches that the at least one protrusion on the bottom opposing surface includes at least two ribs [48’] on the bottom opposing surface (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protrusion on the bottom opposing surface, of the modified device of Lee, Sigg et al, Blomquist, and Dugand et al, to include at least two ribs on the bottom opposing surface, as taught by Dugand et al, as such will allow for snap-fastening the backstop to the flange (paragraph [0023]) with improved appearance by not projecting beyond the proximal surface of the wall of the backstop (paragraph [0056]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Head et al (US 9,889,248).
	In regards to claim 16, Head et al teaches an injection device (Figures 1-4 and 8) comprising: 
a syringe (left one of syringes [12]) having a barrel (left one of barrels [22]) (Figure 1)
a packaging (storage tray [10] and cover [102]) configured to receive an entire length of the syringe while physically supporting at least a portion thereof (Figures 1 and 8), wherein the packaging includes a cavity surface including a portion (left ones of sidewalls [34][36], end wall [38], bottom surface between sidewalls [34][36], and bottom surface of cover [102] that engages storage tray [10]) and at3Application No. 17/009,868Docket No.: 32263/54756 least one protrusion (three tabs [40] on left ones of sidewalls [34][36]) disposed on and extending away from the portion of the cavity surface (Figures 1-3), the at least one protrusion configured to engage the barrel of the syringe upon the syringe being disposed within the packaging to limit surface area contact between the syringe and the portion of the cavity surface and to permit or promote airflow through a space between the portion of the cavity surface and the syringe (Figure 1)
Head et al does not teach that the portion of the cavity surface is a cylindrical portion, as Head et al teaches that the portion of the cavity surface has flat sides, at least at the sidewalls [34][36] and bottom surface of cover [102] that engages storage tray [10]. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the portion of the cavity surface, of the device of Head et al, to be a cylindrical portion, as Applicant has not disclosed that such a configuration of the portion of the cavity surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the portion of the cavity surface having flat sides, as taught by Head et al, as either configuration of the portion of the cavity surface will allow for securely holding the syringe in place within the packaging in a protected manner.
	In regards to claim 17, Head et al teaches wherein the at least one protrusion includes at least two protrusions (three tabs [40] on left ones of sidewalls [34][36]) (Figures 1-3).  
	In regards to claim 18, Head et al teaches wherein the at least two protrusions are configured to engage the syringe in a snap-fit relationship (column 4, lines 1-4).  
	In regards to claim 19, Head et al teaches an injection device (Figures 1-4 and 8) comprising: 
a syringe (left one of syringes [12]) having a barrel (left one of barrels [22]) and a plunger rod (left one of plungers [14]) at least partially received within the barrel (Figure 1)
a packaging (storage tray [10] and cover [102]) configured to receive an entire length of the syringe while physically supporting at least a portion thereof (Figures 1 and 8), wherein the packaging includes a cavity surface (left ones of sidewalls [34][36], end wall [38], bottom surface between sidewalls [34][36], sidewalls [56][58], end wall [52], and bottom surface between sidewalls [56][58], and bottom surface of cover [102] that engages storage tray [10]) defining at least one raised wall section (left one of tabs [54]) configured to engage the plunger rod of the syringe and resist and/or limit movement of the plunger rod (Figure 1)(column 4, lines 57-61), the cavity surface of the packaging further includes a portion (left ones of sidewalls [34][36], end wall [38], bottom surface between sidewalls [34][36], sidewalls [56][58], end wall [52], and bottom surface between sidewalls [56][58], and bottom surface of cover [102] that engages storage tray [10]) and at least one protrusion (three tabs [40] on left ones of sidewalls [34][36]) disposed on and extending away from the portion of the cavity surface (Figures 1-3), the at least one protrusion configured to engage the barrel of the syringe upon the syringe being disposed within the packaging to limit surface area contact between the syringe and the portion of the cavity surface and to permit or promote airflow through a space between the portion of the cavity surface and the syringe (Figure 1)
Head et al does not teach that the portion of the cavity surface is a cylindrical portion, as Head et al teaches that the portion of the cavity surface has flat sides, at least at the sidewalls [34][36], side walls [56][58], and bottom surface of cover [102] that engages storage tray [10]. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the portion of the cavity surface, of the device of Head et al, to be a cylindrical portion, as Applicant has not disclosed that such a configuration of the portion of the cavity surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the portion of the cavity surface having flat sides, as taught by Head et al, as either configuration of the portion of the cavity surface will allow for securely holding the syringe in place within the packaging in a protected manner.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed July 21, 2022, with respect to claims 16-19 and 26-30 have been fully considered but they are not persuasive:
	In regards to claim 16, Applicant argued: Independent claim 16 is directed to an injection device that includes, in part, a syringe having a barrel and a packaging configured to receive an entire length of the syringe while physically supporting at least a portion thereof. The packaging includes a cavity surface including a cylindrical portion with at least one protrusion disposed thereon and extending away therefrom that engages the barrel of the syringe upon the syringe being disposed within the packaging to limit surface area contact between the syringe and the cavity surface and to permit or promote airflow through a space between the cavity surface and the syringe. However, like the Ruddocks reference, the Head reference similarly fails to teach or otherwise suggest a protrusion disposed on a cylindrical portion of the cavity surface configured to engage the barrel of the syringe upon the syringe being disposed within the packaging to limit surface area contact between the syringe and the cavity surface as presently claimed. Rather, the Head reference describes a syringe storage tray that includes a recess (ref. char. 32) having tabs (ref. char. 40) associated with a sidewall (ref. char. 36) of the recess. Like the Ruddocks reference, the tabs described in the Head reference are not disposed on and do not extend away from the cylindrical portion of the cavity surface and instead are on a generally parallel (i.e., non-cylindrical) surface. These tabs in the Head reference are resilient in nature such that they deform to permit the barrel of the syringe to pass by, and then return to their original configuration ("preferably, the tabs 40 have a resilient nature, such that they deform to permit the barrel 22 of the syringe 12 to pass by, and then return to their original configuration." Head at col. 3, lines 62-64). The Head reference further explicitly states "preferably, the tabs provide for a snap fit to securely lock the syringe 12 into the tray 10." Put differently, the tabs described in the Head reference urge or retain the syringe barrel within the respective storage cavity when the syringe is fully disposed within the packaging. As such, these tabs described in the Head reference perform the opposite function from limiting surface area contact, and instead they promote surface area contact between the syringe and the cavity surface as presently claimed. Accordingly, because the Head reference fails to teach or otherwise suggest each and every element of independent claim 16, Applicant submits independent claim 16 (as well as those claims dependent therefrom) is novel and is in condition for allowance (Remarks, pages 11-12). Examiner disagrees. First, Head et al teaches at3Application No. 17/009,868Docket No.: 32263/54756 least one protrusion (three tabs [40] on left ones of sidewalls [34][36]) disposed on and extending away from the portion of the cavity surface (left ones of sidewalls [34][36], end wall [38], bottom surface between sidewalls [34][36], and bottom surface of cover [102] that engages storage tray [10]) (Figures 1-3), the at least one protrusion configured to engage the barrel (left one of barrels [22]) of the syringe (left one of syringes [12]) upon the syringe being disposed within the packaging [10][102] to limit surface area contact between the syringe and the portion of the cavity surface (Figure 1). Head et al does not teach that the portion of the cavity surface is a cylindrical portion, as Head et al teaches that the portion of the cavity surface has flat sides, at least at the sidewalls [34][36] and bottom surface of cover [102] that engages storage tray [10]. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the portion of the cavity surface, of the device of Head et al, to be a cylindrical portion, as Applicant has not disclosed that such a configuration of the portion of the cavity surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the portion of the cavity surface having flat sides, as taught by Head et al, as either configuration of the portion of the cavity surface will allow for securely holding the syringe in place within the packaging in a protected manner. Second, though Head et al does teach surface area contact between the syringe (left one of syringes [12]) and the bottom of the cavity surface (labeled in Figure 3 below) and the bottom surface of cover [102] (column 6, lines 50-56), this surface area contact is considered limited or reduced compared to if the entirety of the syringe and the entirety of the cavity surface contact with each other. And as the left and right sides of the syringe (left one of syringes [12]) would contact the at least one protrusion (three tabs [40] on left ones of sidewalls [34][36]), it would be expected that the left and right sides of the syringe would not contact the sidewalls [34][36], thus limiting the surface area contact between the syringe and the portion of the cavity surface to only occur at the bottom of the cavity surface (labeled in Figure 3 below) and the bottom surface of cover [102] (column 6, lines 50-56), which surface area contact is considered limited or reduced compared to if the entirety of the syringe and the entirety of the cavity surface contact with each other. If the at least one protrusion (three tabs [40] on left ones of sidewalls [34][36]) was not present, then the sidewalls [34][36] could be contacted by the barrel (left one of barrels [22]). Thus, Head et al teaches at least one protrusion (three tabs [40] on left ones of sidewalls [34][36]) configured to engage the barrel (left one of barrels [22]) of the syringe (left one of syringes [12]) to limit surface area contact between the syringe and the portion of the cavity surface (left ones of sidewalls [34][36], end wall [38], bottom surface between sidewalls [34][36], and bottom surface of cover [102] that engages storage tray [10]) (Figure 1).

    PNG
    media_image1.png
    684
    823
    media_image1.png
    Greyscale

	In regards to claim 19, Applicant argued: Independent claim 19 is directed to an injection device that includes, in part, a syringe having a barrel and a packaging configured to receive an entire length of the syringe while supporting at least a portion thereof. Like independent claim 16, the packaging includes a cavity surface with at least one raised wall section that engages the plunger rod and resists and or/limits movement thereof. The cavity surface of the packaging further includes a cylindrical portion and at least one protrusion disposed on and extending away from the cylindrical portion of the cavity surface that is configured to engage the barrel of the syringe upon the syringe being disposed within the packaging to limit surface area contact between the syringe. As previously noted with respect to claim 16, the Head reference fails to teach or otherwise suggest these claim elements, and as such, Applicant submits independent claim 19 (as well as those claims dependent therefrom) is novel and is in condition for allowance (Remarks, page 12). Examiner disagrees and maintains the rejection of claim 19 for the same reasons as provided above with respect to claim 16.
	In regards to claim 26, Applicant argued: Independent claim 26 is directed to a syringe having a barrel and a flange and a backstop. The backstop is coupled with the syringe adjacent to the flange such that axial movement of the syringe in a direction away from the flange is limited by the backstop. Upon coupling the syringe with the backstop, the at least one protrusion is configured to engage the flange and/or the barrel to limit surface area contact between the flange and/or the barrel and the inner surface and to permit or promote airflow through a space between the inner surface and the syringe. However, the Lee reference fails to teach or otherwise suggest a backstop that is coupled with a syringe adjacent to a flange such that axial movement of the backstop in a direction away from the flange is limited by the backstop is fixed relative thereto as presently claimed. Rather, the Lee reference describes a single hand controlled aspiration device including a syringe barrel (ref. char. 12) having a proximal end (ref. char. 18) and a finger grip member (ref. char. 21). Notably, the finger grip member described in the Lee reference is slidable relative to the body of the syringe barrel in both directions, and is not coupled with the syringe adjacent to a flange such that axial movement of the backstop in a direction away from the flange is12 limited. More specifically, the Lee reference states "It will be appreciated that the collar 22 of finger grip member 21 includes an interior surface which engages the exterior wall of the barrel 12 and is slidable thereon. Specifically, the collar portion 22 can slidably and frictionally engage the exterior wall of the barrel 12, thereby providing a finger grip member which can be positioned along the barrel 12 without the need of retaining devices such as pins or rivets or adhesives, such as glues or expoxies." Lee at col. 5, lines 9-17. This sliding relationship is opposite to the presently-claimed coupling that limits axial movement of the backstop in a direction away from the flange. Accordingly, because the Lee reference fails to teach or otherwise suggest each and every element of independent claim 26, Applicant submits independent claim 26 (as well as those claims dependent therefrom) is novel and is in condition for allowance (Remarks, pages 12-13). Examiner disagrees. Lee teaches a backstop [21] configured to be coupled with the syringe [12][18] adjacent to the flange [18] such that axial movement of the backstop in a direction away from the flange is limited by the backstop (column 5, lines 24-27 recite “The ribs 25 compress the barrel wall, thereby providing for tighter frictional engagement between the finger grip member 21 and the external wall of the barrel 12.”, thus, it is understood in the state of Figure 3 that axial movement of the backstop in a direction away from the flange is limited by the tighter frictional engagement between the backstop [21] and the external wall of the barrel [12] retaining the backstop in the state of Figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783